814 So. 2d 925 (2001)
Ex parte John Michael WARD.
(Re John Michael Ward v. State).
1000227.
Supreme Court of Alabama.
September 7, 2001.
J. Russell Pigott, Foley, for petitioner.
Bill Pryor, atty. gen., and A. Vernon Barnett IV, asst. atty. gen., for respondent.
Prior report: Ala.Cr.App., 814 So. 2d 899.
HOUSTON, Justice.
The petition for the writ of certiorari is denied.
In denying the petition for the writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155 (1973).
PETITION DENIED.
MOORE, C.J., and SEE, LYONS, BROWN, JOHNSTONE, HARWOOD, WOODALL, and STUART, JJ., concur.